Name: Regulation (EU) NoÃ 439/2010 of the European Parliament and of the Council of 19Ã May 2010 establishing a European Asylum Support Office
 Type: Regulation
 Subject Matter: social affairs;  rights and freedoms;  international security;  international law;  EU institutions and European civil service
 Date Published: nan

 29.5.2010 EN Official Journal of the European Union L 132/11 REGULATION (EU) No 439/2010 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 19 May 2010 establishing a European Asylum Support Office THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 74 and Article 78(1) and (2) thereof, Having regard to the proposal from the European Commission, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) The policy of the Union on the Common European Asylum System (the CEAS) is designed, under the terms of the Hague Programme, to establish a common asylum area by means of an effective harmonised procedure consistent with the values and humanitarian tradition of the European Union. (2) Much progress has been made in recent years towards the establishment of the CEAS thanks to the introduction of common minimum standards. There remain great disparities between the Member States, however, in the granting of international protection and the forms that such international protection takes. Those disparities should be reduced. (3) In its Policy Plan on Asylum, adopted in June 2008, the Commission announced its intention to develop the CEAS by proposing a revision of existing legal instruments in order to achieve greater harmonisation of the applicable standards and by strengthening support for practical cooperation between the Member States, in particular by a legislative proposal to establish a European Asylum Support Office (the Support Office) in order to increase coordination of operational cooperation between Member States so that the common rules are implemented effectively. (4) In the European Pact on Immigration and Asylum, adopted in September 2008, the European Council solemnly reiterated that any persecuted foreigner is entitled to obtain aid and protection on the territory of the European Union in application of the Geneva Convention of 28 July 1951 relating to the Status of Refugees, as amended by the New York Protocol of 31 January 1967, and other relevant treaties. It was also expressly agreed that a European support office would be established in 2009. (5) Practical cooperation on asylum aims to increase convergence and ensure ongoing quality of Member States' decision-making procedures in that area within a European legislative framework. A substantial number of practical cooperation measures has already been undertaken in recent years, notably the adoption of a common approach to information on countries of origin and the establishment of a common European asylum curriculum. (6) The Support Office should be established in order to strengthen and develop those cooperation measures. The Support Office should take due account of those cooperation measures and the lessons learnt therefrom. (7) For Member States which are faced with specific and disproportionate pressures on their asylum and reception systems, due in particular to their geographical or demographic situation, the Support Office should support the development of solidarity within the Union to promote a better relocation of beneficiaries of international protection between Member States, while ensuring that asylum and reception systems are not abused. (8) In order to best fulfil its mandate, the Support Office should be independent in technical matters and should enjoy legal, administrative and financial autonomy. To that end, the Support Office should be a body of the Union having legal personality and exercising the implementing powers conferred upon it by this Regulation. (9) The Support Office should work in close cooperation with Member States'asylum authorities, with national immigration and asylum services and other services, drawing on the capacity and expertise of those services, and with the Commission. Member States should cooperate with the Support Office to ensure that it is able to fulfil its mandate. (10) The Support Office should also act in close cooperation with the UN High Commissioner for Refugees (the UNHCR) and, where appropriate, with relevant international organisations in order to benefit from their expertise and support. To that end, the roles of the UNHCR and the other relevant international organisations should be fully recognised and those organisations should be fully involved in the work of the Support Office. Any financial resources made available by the Support Office to the UNHCR in accordance with this Regulation should not result in double financing of the UNHCR's activities with other international or national sources. (11) Furthermore, to fulfil its purpose, and to the extent required for the fulfilment of its duties, the Support Office should cooperate with other bodies of the Union, in particular with the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex), established by Council Regulation (EC) No 2007/2004 (2), and the European Union Agency for Fundamental Rights (FRA), established by Council Regulation (EC) No 168/2007 (3). (12) The Support Office should cooperate with the European Migration Network, established by Council Decision 2008/381/EC (4), in order to avoid duplication of activities. The Support Office should also maintain a close dialogue with civil society with a view to exchanging information and pooling knowledge in the field of asylum. (13) The Support Office should be a European centre of expertise on asylum, responsible for facilitating, coordinating and strengthening practical cooperation among Member States on the many aspects of asylum, so that Member States are better able to provide international protection to those entitled, while dealing fairly and efficiently with those who do not qualify for international protection,where appropriate. The Support Office's mandate should be focused on three major duties, namely contributing to the implementation of the CEAS, supporting practical cooperation among Member States on asylum and supporting Member States that are subject to particular pressure. (14) The Support Office should have no direct or indirect powers in relation to the taking of decisions by Member States' asylum authorities on individual applications for international protection. (15) In order to provide and/or coordinate the provision of speedy and effective operational support to Member States subject to particular pressure on their asylum and reception systems, the Support Office should, at the request of the Member States concerned, coordinate action to support those Member States inter alia through the deployment in their territories of asylum support teams made up of asylum experts. Those teams should, in particular, provide expertise relating to interpreting services, information on countries of origin and knowledge of the handling and management of asylum cases. The arrangements for the asylum support teams should be governed by this Regulation in order to ensure their effective deployment. (16) The Support Office should fulfil its purpose in conditions which enable it to serve as a reference point by virtue of its independence, the scientific and technical quality of the assistance it provides and the information it disseminates, the transparency of its procedures and operating methods, and its diligence in performing the duties assigned to it. (17) The Commission and the Member States should be represented on the Management Board of the Support Office in order effectively to control its workings. The Management Board should, where possible, consist of the operational heads of the Member States' asylum administrations or their representatives. It should be given the necessary powers, in particular to establish the budget, verify its execution, adopt the appropriate financial rules, establish transparent working procedures for decision-making by the Support Office, adopt the annual report on the situation of asylum in the Union and technical documents on the implementation of the Union's asylum instruments, and appoint an Executive Director and, if appropriate, an Executive Committee. Given its expertise in the field of asylum, the UNHCR should be represented by a non-voting member of the Management Board so that it is fully involved in the work of the Support Office. (18) Given the nature of the duties of the Support Office and the role of the Executive Director, and with a view to enabling the European Parliament to adopt an opinion on the selected candidate, before his appointment as well as before a possible extension of his term of office, the Executive Director should be invited to make a statement and to answer questions to the European Parliament's competent committee or committees. The Executive Director should also present the annual report to the European Parliament. Furthermore, the European Parliament should have the possibility to invite the Executive Director to report on the performance of his duties. (19) To ensure the Support Office's full autonomy and independence, it should have its own budget, most of which will comprise a contribution from the Union. The financing of the Support Office should be subject to an agreement by the budgetary authority as set out in point 47 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (5). The budgetary procedure of the Union should be applicable to the Union's contribution and to any grant chargeable to the general budget of the European Union. The auditing of accounts should be undertaken by the Court of Auditors. (20) The Support Office should cooperate with third-country authorities and international organisations competent in matters falling within the scope of this Regulation and third countries within the framework of working arrangements concluded in accordance with the relevant provisions of the Treaty on the Functioning of the European Union (TFEU). (21) In accordance with Article 3 of the Protocol on the Position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on the European Union (TEU) and to the TFEU, the United Kingdom and Ireland have notified their wish, by letters of 18 May 2009, to take part in the adoption and application of this Regulation. (22) In accordance with Articles 1 and 2 of the Protocol on the Position of Denmark, annexed to the TEU and to the TFEU, Denmark is not taking part in the adoption of this Regulation and is not bound by it nor subject to its application. (23) Considering that Denmark, as a Member State, has hitherto contributed to the practical cooperation between Member States within the area of asylum, the Support Office should facilitate operational cooperation with Denmark. To that end, a Danish representative should be invited to attend all the meetings of the Management Board, which should also be able to decide to invite Danish observers to the meetings of working parties, where appropriate. (24) To fulfil its purpose, the Support Office should be open to participation by countries which have concluded agreements with the Union by virtue of which they have adopted and apply law of the Union in the field covered by this Regulation, in particular Iceland, Liechtenstein, Norway and Switzerland. It should also, in agreement with the Commission, be able to conclude working arrangements in accordance with the TFEU with countries other than those which have concluded agreements with the Union by virtue of which they have adopted and apply law of the Union. Under no circumstances, however, should it formulate any independent external policy. (25) Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6) (the Financial Regulation), and in particular Article 185 thereof should apply to the Support Office. (26) Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (7) should apply without restriction to the Support Office, which should accede to the Interinstitutional Agreement of 25 May 1999 between the European Parliament, the Council of the European Union and the Commission of the European Communities concerning internal investigations by the European Anti-Fraud Office (8). (27) Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (9) should apply to the Support Office. (28) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (10) should apply to the processing of personal data by the Support Office. (29) The necessary provisions regarding accommodation for the Support Office in the Member State in which it is to have its headquarters and the specific rules applicable to all the Support Office's staff and members of their families should be laid down in a headquarters agreement. Furthermore, the host Member State should provide the best possible conditions to ensure the proper functioning of the Support Office, including schools for children and transport, in order to attract high-quality human resources from as wide a geographical area as possible. (30) Since the objectives of this Regulation, namely the need to improve the implementation of the CEAS, to facilitate, coordinate and strengthen practical cooperation between Member States on asylum and to provide and/or coordinate the provision of operational support to Member States subject to particular pressure on their asylum and reception systems, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale and effects of the action, be better achieved at the level of the Union, the Union may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the TEU. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives. (31) This Regulation respects fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and should be applied in accordance with the right to asylum recognised in Article 18 of the Charter, HAVE ADOPTED THIS REGULATION: CHAPTER 1 ESTABLISHMENT AND PURPOSE OF THE EUROPEAN ASYLUM SUPPORT OFFICE Article 1 Establishment of the European Asylum Support Office A European Asylum Support Office (the Support Office) is hereby established in order to help to improve the implementation of the Common European Asylum System (the CEAS), to strengthen practical cooperation among Member States on asylum and to provide and/or coordinate the provision of operational support to Member States subject to particular pressure on their asylum and reception systems. Article 2 Purpose of the Support Office 1. The Support Office shall facilitate, coordinate and strengthen practical cooperation among Member States on the many aspects of asylum and help to improve the implementation of the CEAS. In this regard, the Support Office shall be fully involved in the external dimension of the CEAS. 2. The Support Office shall provide effective operational support to Member States subject to particular pressure on their asylum and reception systems, drawing upon all useful resources at its disposal which may include the coordination of resources provided for by Member States under the conditions laid down in this Regulation. 3. The Support Office shall provide scientific and technical assistance in regard to the policy and legislation of the Union in all areas having a direct or indirect impact on asylum so that it is in a position to lend its full support to practical cooperation on asylum and to carry out its duties effectively. It shall be an independent source of information on all issues in those areas. 4. The Support Office shall fulfil its purpose in conditions which enable it to serve as a reference point by virtue of its independence, the scientific and technical quality of the assistance it provides and the information it disseminates, the transparency of its operating procedures and methods, its diligence in performing the duties assigned to it, and the information technology support needed to fulfil its mandate. 5. The Support Office shall work closely with the Member States' asylum authorities, with national immigration and asylum services and other national services and with the Commission. The Support Office shall carry out its duties without prejudice to those assigned to other relevant bodies of the Union and shall work closely with those bodies and with the UNHCR. 6. The Support Office shall have no powers in relation to the taking of decisions by Member States' asylum authorities on individual applications for international protection. CHAPTER 2 DUTIES OF THE SUPPORT OFFICE SECTION 1 Supporting practical cooperation on asylum Article 3 Best practices The Support Office shall organise, promote and coordinate activities enabling the exchange of information and the identification and pooling of best practices in asylum matters between the Member States. Article 4 Information on countries of origin The Support Office shall organise, promote and coordinate activities relating to information on countries of origin, in particular: (a) the gathering of relevant, reliable, accurate and up-to date information on countries of origin of persons applying for international protection in a transparent and impartial manner, making use of all relevant sources of information, including information gathered from governmental, non-governmental and international organisations and the institutions and bodies of the Union; (b) the drafting of reports on countries of origin, on the basis of information gathered in accordance with point (a); (c) the management and further development of a portal for gathering information on countries of origin and its maintenance with a view to ensuring transparency in accordance with the necessary rules for access to such information under Article 42; (d) the development of a common format and a common methodology for presenting, verifying and using information on countries of origin; (e) the analysis of information on countries of origin in a transparent manner with a view to fostering convergence of assessment criteria, and, where appropriate, making use of the results of meetings of one or more working parties. That analysis shall not purport to give instructions to Member States about the grant or refusal of applications for international protection. Article 5 Supporting relocation of beneficiaries of international protection within the Union For Member States which are faced with specific and disproportionate pressures on their asylum and reception systems, due in particular to their geographical or demographic situation, the Support Office shall promote, facilitate and coordinate exchanges of information and other activities related to relocation within the Union. Relocation within the Union shall be carried out only on an agreed basis between Member States and with consent of the beneficiary of international protection concerned and, where appropriate, in consultation with the UNHCR. Article 6 Support for training 1. The Support Office shall establish and develop training available to members of all national administrations and courts and tribunals, and national services responsible for asylum matters in the Member States. Participation in training is without prejudice to national systems and procedures. The Support Office shall develop such training in close cooperation with Member States' asylum authorities and, where relevant, take advantage of expertise of academic institutions and other relevant organisations. 2. The Support Office shall manage and develop a European asylum curriculum taking into account the Union's existing cooperation in that field. 3. The training offered by the Support Office may be general, specific or thematic and may include train-the-trainers methodology. 4. Specific or thematic training activities in knowledge and skills regarding asylum matters shall include and shall not be limited to: (a) international human rights and the asylum acquis of the Union, including specific legal and case-law issues; (b) issues related to the handling of asylum applications from minors and vulnerable persons with specific needs; (c) interview techniques; (d) the use of expert medical and legal reports in asylum procedures; (e) issues relating to the production and use of information on countries of origin; (f) reception conditions, including special attention given to vulnerable groups and victims of torture. 5. The training offered shall be of high quality and shall identify key principles and best practices with a view to greater convergence of administrative methods and decisions and legal practice, in full respect of the independence of national courts and tribunals. 6. The Support Office shall provide experts who are part of the Asylum Intervention Pool referred to in Article 15 with specialist training relevant to their duties and functions and shall conduct regular exercises with those experts in accordance with the specialist training and exercise schedule referred to in its annual work programme. 7. The Support Office may organise training activities in cooperation with Member States in their territory. Article 7 Support for the external dimensions of the CEAS The Support Office shall, in agreement with the Commission, coordinate the exchange of information and other action taken on issues arising from the implementation of instruments and mechanisms relating to the external dimension of the CEAS. The Support Office shall coordinate exchanges of information and other actions on resettlement taken by Member States with a view to meeting the international protection needs of refugees in third countries and showing solidarity with their host countries. Pursuant to its mandate, and in accordance with Article 49, the Support Office may cooperate with competent authorities of third countries in technical matters, in particular with a view to promoting and assisting capacity building in the third countries' own asylum and reception systems and implementing regional protection programmes, and other actions relevant to durable solutions. SECTION 2 Support for Member States subject to particular pressure Article 8 Particular pressure on the asylum and reception system The Support Office shall coordinate and support common action assisting asylum and reception systems of Member States subject to particular pressure which places exceptionally heavy and urgent demands on their reception facilities and asylum systems. Such pressure may be characterised by the sudden arrival of a large number of third-country nationals who may be in need of international protection and may arise from the geographical or demographical situation of the Member State. Article 9 Gathering and analysing information 1. To be able to assess the needs of Member States subject to particular pressure, the Support Office shall gather, in particular on the basis of information provided by Member States, the UNHCR and, where appropriate, other relevant organisations, relevant information for the identification, preparation and formulation of emergency measures referred to in Article 10 to cope with such pressure. 2. The Support Office shall systematically identify, collect and analyse, on the basis of data provided by Member States subject to particular pressure, information relating to the structures and staff available, especially for translation and interpretation, information on countries of origin and on assistance in the handling and management of asylum cases and the asylum capacity in those Member States subject to particular pressure, with a view to fostering quick and reliable mutual information to the various Member States' asylum authorities. 3. The Support Office shall analyse data on any sudden arrival of large numbers of third country nationals, which may cause particular pressure on asylum and reception systems and ensure the rapid exchange of relevant information amongst Member States and the Commission. The Support Office shall make use of existing early warning systems and mechanisms and, if necessary, set up an early warning system for its own purposes. Article 10 Support actions for the Member States At the request of the Member States concerned, the Support Office shall coordinate actions to support Member States subject to particular pressure on their asylum and reception systems, including coordinating: (a) action to help Member States subject to particular pressure to facilitate an initial analysis of asylum applications under examination by the competent national authorities; (b) action designed to ensure that appropriate reception facilities can be made available by the Member States subject to particular pressure, in particular emergency accommodation, transport and medical assistance; (c) the asylum support teams, the operating arrangements of which are set out in Chapter 3. SECTION 3 Contribution to the implementation of the CEAS Article 11 Gathering and exchanging information 1. The Support Office shall organise, coordinate and promote the exchange of information between the Member States' asylum authorities and between the Commission and the Member States' asylum authorities concerning the implementation of all relevant instruments of the asylum acquis of the Union. To that end, the Support Office may create factual, legal and case-law databases on national, Union and international asylum instruments making use, inter alia, of existing arrangements. Without prejudice to the activities of the Support Office pursuant to Article 15 and 16, no personal data shall be stored in such databases, unless such data has been obtained by the Support Office from documents that are publicly accessible. 2. In particular, the Support Office shall gather information on the following: (a) the processing of applications for international protection by national administrations and authorities; (b) national law and legal developments in the field of asylum, including case law. Article 12 Reports and other Support Office documents 1. The Support Office shall draw up an annual report on the situation of asylum in the Union, taking due account of information already available from other relevant sources. As part of that report, the Support Office shall evaluate the results of activities carried out under this Regulation and make a comprehensive comparative analysis of them with the aim of improving the quality, consistency and effectiveness of the CEAS. 2. The Support Office may adopt, in accordance with its work programme or at the request of the Management Board or the Commission, taking due account of views expressed by Member States or the European Parliament, acting in close consultation with its working parties and the Commission, technical documents on the implementation of the asylum instruments of the Union, including guidelines and operating manuals. Whenever such technical documents make reference to points of international refugee law, due regard shall be given to relevant UNHCR guidelines. The documents shall not purport to give instructions to Member States about the grant or refusal of applications for international protection. CHAPTER 3 ASYLUM SUPPORT TEAMS Article 13 Coordination 1. A Member State or Member States subject to particular pressure may request the Support Office for deployment of an asylum support team. The requesting Member State or Member States shall provide, in particular a description of the situation, indicate the objectives of the request for deployment and specify the estimated deployment requirements, in accordance with Article 18(1). 2. In response to such a request, the Support Office may coordinate the necessary technical and operational assistance to the requesting Member State or Member States and the deployment, for a limited time, of an asylum support team in the territory of that Member State or those Member States on the basis of an operating plan as referred to in Article 18. Article 14 Technical assistance The asylum support teams shall provide expertise as agreed upon in the operating plan referred to in Article 18, in particular in relation to interpreting services, information on countries of origin and knowledge of the handling and management of asylum cases within the framework of the actions to support Member States referred to in Article 10. Article 15 Asylum Intervention Pool 1. On a proposal by the Executive Director, the Management Board shall decide by a majority of three quarters of its members with voting rights on the profiles and the overall number of the experts to be made available for the asylum support teams (Asylum Intervention Pool). As part of the Asylum Intervention Pool, the Support Office shall set up a list of interpreters. The same procedure shall apply with regard to any subsequent changes in the profiles and the overall number of experts of the Asylum Intervention Pool. 2. Member States shall contribute to the Asylum Intervention Pool via a national expert pool on the basis of defined profiles and propose experts corresponding to the required profiles. Member States shall assist the Support Office in identifying interpreters for the list of interpreters. Member States may choose to deploy interpreters or to make them available via video-conferencing. Article 16 Deployment 1. The home Member State shall retain its autonomy as regards the selection of the number and the profiles of the experts (national pool) and the duration of their deployment. Member States shall make those experts available for deployment at the Support Office's request unless they are faced with a situation substantially affecting the discharge of national duties, such as one resulting in insufficient staffing for the performing of procedures to determine the status of persons applying for international protection. Member States shall, at the request of the Support Office, as soon as possible communicate the number, names and profiles of experts from their national pool who can be made available as soon as possible to join an asylum support team. 2. When determining the composition of an asylum support team, the Executive Director shall take into account the particular circumstances confronting the requesting Member State. The asylum support team shall be constituted in accordance with the operating plan referred to in Article 18. Article 17 Procedure for deciding on deployment 1. If required, the Executive Director may send the Support Office experts to assess the situation in the requesting Member State. 2. The Executive Director shall immediately notify the Management Board of any request for deployment of asylum support teams. 3. The Executive Director shall take a decision on the request for deployment of asylum support teams as soon as possible and no later than five working days from the date of receipt of the request. The Executive Director shall notify the requesting Member State and the Management Board of the decision simultaneously in writing stating the main reasons therefor. 4. If the Executive Director decides to deploy one or more asylum support teams, an operating plan shall immediately be drawn up by the Support Office and the requesting Member State in accordance with Article 18. 5. As soon as that plan has been agreed, the Executive Director shall inform the Member States providing the experts to be deployed of the number and profiles required. That information shall be provided, in writing, to the national contact points referred to in Article 19 and shall specify the scheduled date of deployment. A copy of the operating plan shall also be sent to them. 6. If the Executive Director is absent or indisposed, the decisions on the deployment of the asylum support teams shall be taken by the head of unit assuming his duties. Article 18 Operating plan 1. The Executive Director and the requesting Member State shall agree on an operating plan setting out in detail the conditions for deployment of the asylum support teams. The operating plan shall include: (a) a description of the situation, with the modus operandi and objectives of the deployment, including the operational objective; (b) the forecast duration of the teams' deployment; (c) the geographical area of responsibility in the requesting Member State where the teams will be deployed; (d) a description of the tasks and special instructions for members of the teams, including databases that they are authorised to consult and the equipment that they may carry in the requesting Member State; and (e) the composition of the teams. 2. Any amendments to or adaptations of the operating plan shall require the agreement of both the Executive Director and the requesting Member State. The Support Office shall immediately send a copy of the amended or adapted operating plan to the participating Member States. Article 19 National contact point Each Member State shall designate a national contact point for communication with the Support Office on all matters pertaining to the asylum support teams. Article 20 Union contact point 1. The Executive Director shall designate one or more Support Office experts to act as the Union contact point for coordination. The Executive Director shall notify the host Member State of such designations. 2. The Union contact point shall act on behalf of the Support Office in all aspects of the deployment of asylum support teams. In particular, the Union contact point shall: (a) act as an interface between the Support Office and the host Member State; (b) act as an interface between the Support Office and members of the asylum support teams, providing assistance, on behalf of the Support Office, on all issues relating to the conditions of deployment of those teams; (c) monitor the correct implementation of the operating plan; and (d) report to the Support Office on all aspects of the asylum support teams' deployment. 3. The Executive Director may authorise the Union contact point to assist in resolving any disputes concerning the implementation of the operating plan and the deployment of asylum support teams. 4. In discharging his duties, the Union contact point shall take instructions only from the Support Office. Article 21 Civil liability 1. Where members of an asylum support team are operating in a host Member State, that Member State shall be liable in accordance with its national law for any damage caused by them during their operations. 2. Where such damage is caused by gross negligence or wilful misconduct, the host Member State may approach the home Member State in order to have any sums it has paid to the victims or persons entitled on their behalf reimbursed by the home Member State. 3. Without prejudice to the exercise of its rights vis-Ã -vis third parties, each Member State shall waive all its claims against the host Member State or any other Member State for any damage it has sustained, except in cases of gross negligence or wilful misconduct. 4. Any dispute between Member States relating to the application of paragraphs 2 and 3 of this Article which cannot be resolved by negotiations between them shall be submitted by them to the Court of Justice in accordance with Article 273 of the TFEU. 5. Without prejudice to the exercise of its rights vis-Ã -vis third parties, the Support Office shall meet costs relating to damage caused to the Support Office's equipment during deployment, except in cases of gross negligence or wilful misconduct. Article 22 Criminal liability During the deployment of an asylum support team, members of an asylum support team shall be treated in the same way as officials of the host Member State with regard to any criminal offences that might be committed against them or by them. Article 23 Costs Where Member States make their experts available for deployment to asylum support teams, the Support Office shall meet costs relating to the following: (a) travel from the home Member State to the host Member State and from the host Member State to the home Member State; (b) vaccinations; (c) special insurance cover required; (d) health care; (e) daily subsistence allowances, including accommodation; (f) the Support Office's technical equipment; and (g) experts' fees. CHAPTER 4 ORGANISATION OF THE SUPPORT OFFICE Article 24 Administrative and management structure of the Support Office The administrative and management structure of the Support Office shall comprise: (a) a Management Board; (b) an Executive Director and the staff of the Support Office. The administrative and management structure of the Support Office may comprise an Executive Committee, if established in accordance with Article 29(2). Article 25 Composition of the Management Board 1. Each Member State bound by this Regulation shall appoint one member to the Management Board and the Commission shall appoint two members. 2. Each member of the Management Board may be represented or accompanied by an alternate; when accompanying a member, the alternate member shall attend without having the right to vote. 3. Management Board members shall be appointed on the basis of their experience, professional responsibility and high degree of expertise in the field of asylum. 4. A representative of the UNHCR shall be a non-voting member of the Management Board. 5. The term of office of members of the Management Board shall be three years. That term shall be renewable. On the expiry of their term of office or in the event of their resignation, members shall remain in office until their appointments are renewed or until they are replaced. Article 26 Chair of the Management Board 1. The Management Board shall elect a Chair and a Deputy Chair from among its members with voting rights. The Deputy Chair shall automatically replace the Chair if he is prevented from attending to his duties. 2. The terms of office of the Chair and of the Deputy Chair shall be three years and may be renewed only once. If, however, their membership of the Management Board ends at any time during their term of office as Chair or Deputy Chair, their term of office shall automatically expire on that date also. Article 27 Meetings of the Management Board 1. The meetings of the Management Board shall be convened by the Chair. The Executive Director shall take part in the meetings. The representative of the UNHCR shall not take part in the meeting when the Management Board performs the functions laid down in points (b), (h), (i), (j) and (m) of Article 29(1) and in Article 29(2), and when the Management Board decides to make financial resources available for financing the activities enabling the Support Office to benefit from the UNHCR's expertise in asylum matters as referred to in Article 50. 2. The Management Board shall hold at least two ordinary meetings a year. In addition, it shall meet on the initiative of its Chair or at the request of one third of its members. 3. The Management Board may invite any person whose opinion may be of interest to attend its meetings as an observer. Denmark shall be invited to attend the meetings of the Management Board. 4. The members of the Management Board may, subject to the provisions of its rules of procedure, be assisted by advisers or experts. 5. The secretariat for the Management Board shall be provided by the Support Office. Article 28 Voting 1. Unless provided otherwise, the Management Board shall take its decisions by an absolute majority of its members with voting rights. Each member entitled to vote shall have one vote. In the absence of a member, his alternate shall be entitled to exercise his right to vote. 2. The Executive Director shall not vote. 3. The Chair shall take part in the voting. 4. Member States that do not fully participate in the acquis of the Union in the field of asylum shall not vote where the Management Board is called on to take decisions falling within point (e) of Article 29(1) and where the technical document in question relates exclusively to an asylum instrument of the Union by which they are not bound. 5. The Management Board's rules of procedure shall establish more detailed voting arrangements, in particular the circumstances in which a member may act on behalf of another member, and any quorum requirements, where necessary. Article 29 Functions of the Management Board 1. The Management Board shall ensure that the Support Office performs the duties assigned to it. It shall be the Support Office's planning and monitoring body. In particular, it shall: (a) adopt its rules of procedure, by a majority of three quarters of its members with voting rights and after receiving the opinion of the Commission; (b) appoint the Executive Director in accordance with Article 30, exercise disciplinary authority over the Executive Director and, where necessary, suspend or dismiss him; (c) adopt an annual general report on the Support Office's activities and send it, by 15 June of the following year, to the European Parliament, the Council, the Commission and the Court of Auditors. The annual general report shall be made public; (d) adopt an annual report on the situation of asylum in the Union in accordance with Article 12(1). That report shall be presented to the European Parliament. The Council and the Commission may request that the report to be presented also to them; (e) adopt the technical documents referred to in Article 12(2); (f) by 30 September each year, on the basis of a draft put forward by the Executive Director and after having received the opinion of the Commission, adopt, by a majority of three quarters of its members with voting rights, the Support Office's work programme for the following year and send it to the European Parliament, the Council and the Commission. That work programme shall be adopted in accordance with the annual budgetary procedure of the Union and the legislative work programme of the Union in the area of asylum; (g) exercise its responsibilities in respect of the Support Office's budget as laid down in Chapter 5; (h) adopt the detailed rules for applying Regulation (EC) No 1049/2001 in accordance with Article 42 of this Regulation; (i) adopt the Support Office's staff policy in accordance with Article 38; (j) adopt, having requested the opinion of the Commission, the multiannual staff policy plan; (k) take all decisions for the purpose of fulfilling the Support Office's mandate as laid down in this Regulation; (l) take all decisions on the establishment and, where necessary, the development of the information systems provided for in this Regulation, including the information portal referred to in point (c) of Article 4; and (m) take all decisions on the establishment and, where necessary, the modification of the Support Office's internal structures. 2. The Management Board may establish an Executive Committee to assist it and the Executive Director with regard to the preparation of the decisions, work programme and activities to be adopted by the Management Board and when necessary, because of urgency, to take certain provisional decisions on behalf of the Management Board. Such an Executive Committee shall consist of eight members appointed from among the members of the Management Board amongst whom one of the Commission members of the Management Board. The term of office of members of the Executive Committee shall be the same as that of members of the Management Board. At the request of the Executive Committee, UNHCR representatives or any other person whose opinion might be of interest may attend meetings of the Executive Committee without the right to vote. The Support Office shall lay down the operating procedures of the Executive Committee in the Support Office's rules of procedure and make those procedures public. Article 30 Appointment of the Executive Director 1. The Executive Director shall be appointed for a term of five years by the Management Board from among the suitable candidates identified in an open competition organised by the Commission. That selection procedure will provide for publication in the Official Journal of the European Union and elsewhere, of a call for expressions of interest. The Management Board may require a new procedure if it is not satisfied with the suitability of any of the candidates retained in the first list. The Executive Director shall be appointed on the basis of his personal merits, experience in the field of asylum and administrative and management skills. Before appointment, the candidate selected by the Management Board shall be invited to make a statement before the competent committee or committees of the European Parliament and answer questions put by its or their members. After that statement, the European Parliament may adopt an opinion setting out its view relating to the selected candidate. The Management Board shall inform the European Parliament of the manner in which that opinion is taken into account. The opinion shall be treated as personal and confidential until the appointment of the candidate. In the course of the last nine months of the Executive Director's five-year term, the Commission shall carry out an evaluation focusing on:  the performance of the Executive Director; and  the Support Office's duties and requirements in coming years. 2. The Management Board, taking into account that evaluation, may extend the term of office of the Executive Director once for not more than three years but only where such an extension is justified by the purpose and requirements of the Support Office. 3. The Management Board shall inform the European Parliament of its intention to extend the Executive Director's term of office. In the month prior to such extension of his term of office the Executive Director shall be invited to make a statement before the competent committee or committees of the European Parliament and answer questions put by its or their members. Article 31 Duties of the Executive Director 1. The Support Office shall be managed by its Executive Director, who shall be independent in the performance of his duties. The Executive Director shall be accountable to the Management Board for his activities. 2. Without prejudice to the powers of the Commission, the Management Board, or the Executive Committee, if established, the Executive Director shall neither seek nor take instructions from any government or from any other body. 3. The Executive Director shall report to the European Parliament on the performance of his duties when invited. The Council may invite the Executive Director to report on the performance of his duties. 4. The Executive Director shall be the legal representative of the Support Office. 5. The Executive Director may be assisted by one or more heads of unit. If the Executive Director is absent or indisposed, a head of unit shall take his place. 6. The Executive Director shall be responsible for the administrative management of the Support Office and for the implementation of the duties assigned to it by this Regulation. In particular, the Executive Director shall be responsible for: (a) the day-to-day administration of the Support Office; (b) establishing the Support Office's work programmes, after having received the opinion of the Commission; (c) implementing the work programmes and decisions adopted by the Management Board; (d) drafting reports on countries of origin as provided for in point (b) of Article 4; (e) preparing the Support Office's draft financial regulation for adoption by the Management Board under Article 37, and its implementing rules; (f) preparing the Support Office's draft statement of estimates of revenue and expenditure and of implementation of its budget; (g) exercising the powers laid down in Article 38 in respect of Support Office staff; (h) taking all decisions on the management of the information systems provided for in this Regulation, including the information portal referred to in point (c) of Article 4; (i) taking all decisions on the management of the Support Office's internal structures; and (j) the coordination and operation of the Consultative Forum referred to in Article 51. To this end, the Executive Director shall, in consultation with relevant civil society organisations, first adopt a plan for installing the Consultative Forum. Once formally installed, the Executive Director shall, in consultation with the Consultative Forum, adopt an operational plan which will include rules on the frequency and nature of consultation and the organisational mechanisms for implementing Article 51. Transparent criteria for ongoing participation in the Consultative Forum shall also be agreed. Article 32 Working parties 1. As part of its mandate as laid down in this Regulation, the Support Office may set up working parties composed of experts from competent Member State authorities operating in the field of asylum, including judges. The Support Office shall set up working parties for the purposes of point (e) of Article 4 and Article 12(2). Experts may be replaced by alternates, appointed at the same time. 2. The Commission shall take part in the working parties as of right. UNHCR representatives may attend all or part of the meetings of the Support Office's working parties, depending on the nature of the issues under discussion. 3. The working parties may invite any person whose opinion may be of interest to attend meetings, including representatives of civil society working in the field of asylum. CHAPTER 5 FINANCIAL PROVISIONS Article 33 Budget 1. Estimates of all the revenue and expenditure of the Support Office shall be prepared for each financial year, corresponding to the calendar year, and shall be shown in the Support Office's budget. 2. The Support Office's budget shall be balanced in terms of revenue and of expenditure. 3. Without prejudice to other resources, the Support Office's revenue shall comprise: (a) a contribution from the Union entered in the general budget of the European Union; (b) any voluntary contribution from the Member States; (c) charges for publications and any service provided by the Support Office; (d) a contribution from the associate countries. 4. The expenditure of the Support Office shall include staff remuneration, administrative and infrastructure expenses, operating costs. Article 34 Establishment of the budget 1. Each year the Executive Director shall draw up a draft statement of estimates of the Support Office's revenue and expenditure together for the following financial year, including the establishment plan, and send it to the Management Board. 2. The Management Board shall, on the basis of that draft, produce a provisional draft estimate of the Support Office's revenue and expenditure for the following financial year. 3. The provisional draft estimate of the Support Office's revenue and expenditure shall be sent to the Commission by 10 February each year. The Management Board shall send a final draft estimate, which shall include a draft establishment plan, to the Commission by 31 March. 4. The Commission shall send the statement of estimates to the European Parliament and the Council (the budgetary authority) together with the draft general budget of the European Union. 5. On the basis of the statement of estimates, the Commission shall enter in the draft general budget of the European Union the estimates it considers necessary for the establishment plan and the amount of the subsidy to be charged to the general budget, which it shall place before the budgetary authority in accordance with Articles 313 and 314 of the TFEU. 6. The budgetary authority shall authorise the appropriations for the Support Office's subsidy. 7. The budgetary authority shall adopt the Support Office's establishment plan. 8. The Support Office's budget shall be adopted by the Management Board. It shall become final following final adoption of the general budget of the European Union. Where necessary, it shall be adjusted accordingly. 9. The Management Board shall, as soon as possible, notify the budgetary authority of its intention to implement any project which may have significant financial implications for the funding of the budget, in particular any projects relating to immovable property such as the rental or purchase of buildings. It shall inform the Commission accordingly. 10. Where a branch of the budgetary authority has notified its intention to deliver an opinion, it shall send its opinion to the Management Board within a period of six weeks from the date of the project's notification. Article 35 Implementation of the budget 1. The Executive Director shall implement the Support Office's budget. 2. Each year the Executive Director shall send to the budgetary authority all information relevant to the findings of the evaluation procedures. Article 36 Presentation of accounts and discharge 1. By 1 March following each financial year, the Support Office's accounting officer shall communicate the provisional accounts to the Commission's Accounting Officer, together with a report on the budgetary and financial management for that financial year. The Commission's Accounting Officer shall consolidate the provisional accounts of the institutions and decentralised bodies in accordance with Article 128 of the Financial Regulation. 2. By 31 March following each financial year, the Commission's accounting officer shall send the Support Office's provisional accounts to the Court of Auditors, together with a report on the budgetary and financial management for that financial year. The report on the budgetary and financial management for that financial year shall also be sent to the European Parliament and the Council. 3. On receipt of the Court of Auditors' observations on the Support Office's provisional accounts pursuant to Article 129 of Financial Regulation, the Executive Director shall draw up the Support Office's final accounts under his own responsibility and submit them to the Management Board for an opinion. 4. The Management Board shall deliver an opinion on the Support Office's final accounts. 5. The Executive Director shall, by 1 July following each financial year, send the final accounts to the European Parliament, the Council, the Commission and the Court of Auditors, together with the Management Board's opinion. 6. The final accounts shall be published. 7. The Executive Director shall send the Court of Auditors a reply to its observations by 30 September. He shall also send this reply to the Management Board. 8. The Executive Director shall submit to the European Parliament, at the latter's request, any information required for the smooth application of the discharge procedure for the financial year in question, as laid down in Article 146(3) of Financial Regulation. 9. On a recommendation from the Council acting by a qualified majority, the European Parliament, shall, before 15 May of year N + 2, give a discharge to the Executive Director in respect of the implementation of the budget for year N. Article 37 Financial regulation The financial regulation applicable to the Support Office shall be adopted by the Management Board after consultation with the Commission. It shall not depart from Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (11) unless such departure is specifically required for the Support Office's operation and the Commission has given its prior consent. CHAPTER 6 STAFF PROVISIONS Article 38 Staff 1. The Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of the European Communities laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (12) (the Staff Regulations) and the rules adopted jointly by the Union's institutions for the purpose of applying these Staff Regulations and Conditions of Employment shall apply to the staff of the Support Office, including the Executive Director. 2. The Management Board shall, in agreement with the Commission, adopt the necessary implementing measures referred to in Article 110 of the Staff Regulations. 3. The powers conferred on the appointing authority by the Staff Regulations and on the authority entitled to conclude contracts by the Conditions of Employment of Other Servants shall be exercised by the Support Office in respect of its own staff. 4. The Management Board shall adopt provisions to allow national experts from Member States to be employed on secondment to the Support Office. Article 39 Privileges and immunities The Protocol on the Privileges and Immunities of the European Union shall apply to the Support Office. CHAPTER 7 GENERAL PROVISIONS Article 40 Legal status 1. The Support Office shall be a body of the Union. It shall have legal personality. 2. In each of the Member States the Support Office shall enjoy the most extensive legal capacity accorded to legal persons under their laws. It may, in particular, acquire and dispose of movable and immovable property and be party to legal proceedings. 3. The Support Office shall be represented by its Executive Director. Article 41 Language arrangements 1. The provisions laid down in Regulation No 1 of 15 April 1958 determining the languages to be used in the European Economic Community (13) shall apply to the Support Office. 2. Without prejudice to decisions taken on the basis of Article 342 of the TFEU, the annual general report on the Support Office's activities and the annual work programme referred to in points (c) and (f) of Article 29(1) shall be produced in all the official languages of the institutions of the European Union. 3. The translation services required for the functioning of the Support Office shall be provided by the Translation Centre of the bodies of the European Union. Article 42 Access to documents 1. Regulation (EC) No 1049/2001 shall apply to documents held by the Support Office. 2. The Management Board shall, within six months of the date of its first meeting, adopt the detailed rules for applying Regulation (EC) No 1049/2001. 3. Decisions taken by the Support Office under Article 8 of Regulation (EC) No 1049/2001 may form the subject of a complaint to the Ombudsman or of an action before the Court of Justice of the European Union, under the conditions laid down in Articles 228 and 263 of the TFEU respectively. 4. The processing of data of a personal nature by the Support Office shall be subject to the Regulation (EC) No 45/2001. Article 43 Security rules on the protection of classified information and non-classified sensitive information 1. The Support Office shall apply the security principles contained in Commission Decision 2001/844/EC, ECSC, Euratom of 29 November 2001 amending its internal Rules of Procedure (14), inter alia, the provisions for the exchange, processing and storage of classified information. 2. The Support Office shall also apply the security principles relating to the processing of non-classified sensitive information as adopted and implemented by the Commission. Article 44 Combating fraud 1. In order to combat fraud, corruption and other unlawful activities the Regulation (EC) No 1073/1999 shall apply without restriction. 2. The Support Office shall accede to the Interinstitutional Agreement of 25 May 1999 and shall issue, without delay, the appropriate provisions applicable to all the employees of the Support Office. 3. The decisions concerning funding and the implementing agreements and instruments resulting from them shall explicitly stipulate that the Court of Auditors and OLAF may carry out, if necessary, on-the-spot checks among recipients of the Support Office's funding and the agents responsible for allocation thereof. Article 45 Provisions on liability 1. The Support Office's contractual liability shall be governed by the law applicable to the contract in question. 2. The Court of Justice of the European Union shall have jurisdiction to give judgment pursuant to any arbitration clause contained in a contract concluded by the Support Office. 3. In the case of non-contractual liability, the Support Office shall, in accordance with the general principles common to the laws of the Member States, make good any damage caused by its departments or by its staff in the performance of their duties. 4. The Court of Justice of the European Union shall have jurisdiction in disputes over compensation for damages referred to in paragraph 3. 5. The personal liability of its staff towards the Support Office shall be governed by the provisions laid down in the Staff Regulations applicable to them. Article 46 Evaluation and review 1. No later than 19 June 2014, the Support Office shall commission an independent external evaluation of its achievements on the basis of terms of reference issued by the Management Board in agreement with the Commission. That evaluation shall cover the Support Office's impact on practical cooperation on asylum and on the CEAS. The evaluation shall take due regard to progress made, within its mandate, including assessing whether additional measures are necessary to ensure effective solidarity and sharing of responsibilities with Member States subject to particular pressure. It shall, in particular, address the possible need to modify the mandate of the Support Office, including the financial implications of any such modification and shall also examine whether the management structure is appropriate for carrying out the Support Office's duties. The evaluation shall take into account the views of stakeholders, at both Union and national level. 2. The Management Board, in agreement with the Commission, shall decide the timing of future evaluations, taking into account the findings of the evaluation referred to in paragraph 1. Article 47 Administrative controls The activities of the Support Office shall be subject to the controls of the Ombudsman in accordance with Article 228 of the TFEU. Article 48 Cooperation with Denmark The Support Office shall facilitate operational cooperation with Denmark, including the exchange of information and best practices in matters covered by its activities. Article 49 Cooperation with third and associate countries 1. The Support Office shall be open to the participation of Iceland, Liechtenstein, Norway and Switzerland as observers. Arrangements shall be made, specifying in particular the nature, extent and manner in which those countries are to participate in the Support Office's work. Such arrangements shall include provisions relating to participation in initiatives undertaken by the Support Office, financial contributions and staff. As regards staff matters, those arrangements shall, in any event, comply with the Staff Regulations. 2. In matters connected with its activities and to the extent required for the fulfilment of its duties the Support Office shall, in agreement with the Commission and within the limits of its mandate, facilitate operational cooperation between Member States and third countries other than those referred to in paragraph 1 within the framework of the Union's external relations policy, and may also cooperate with the authorities of third countries competent in technical aspects of the areas covered by this Regulation, within the framework of working arrangements concluded with those authorities, in accordance with the relevant provisions of the TFEU. Article 50 Cooperation with the UNHCR The Support Office shall cooperate with the UNHCR in the areas governed by this Regulation within the framework of working arrangements concluded with it. From the side of the Support Office, the Management Board shall decide on the working arrangements including their budgetary implications. In addition, the Management Board may decide that the Support Office can make available financial resources to cover the expenses of the UNHCR for activities that are not provided for in the working arrangements. They shall form part of the special cooperation relations established between the Support Office and the UNHCR in accordance with this Article and with Article 2(5), Article 5, Article 9(1), Article 25(4) and Article 32(2). In accordance with Article 75 of Regulation (EC, Euratom) No 2343/2002, the relevant provisions of the Financial Regulation and its implementing rules shall apply. Article 51 Consultative Forum 1. The Support Office shall maintain a close dialogue with relevant civil society organisations and relevant competent bodies operating in the field of asylum policy at local, regional, national, European or international level and shall set up a Consultative Forum for this purpose. 2. The Consultative Forum shall constitute a mechanism for the exchange of information and pooling of knowledge. It shall ensure there is a close dialogue between the Support Office and relevant stakeholders. 3. The Consultative Forum shall be open to relevant stakeholders in accordance with paragraph 1. The Support Office shall address the members of the Consultative Forum in accordance with specific needs related to areas identified as priority for the Support Office's work. The UNHCR shall be a member of the Consultative Forum ex officio. 4. The Support Office shall call upon the Consultative Forum in particular to: (a) make suggestions to the Management Board on the annual work programme to be adopted under point (f) of Article 29(1); (b) provide feedback to the Management Board and suggest measures as follow-up to the annual report referred to in point (c) of Article 29(1) and the annual report on the situation of asylum in the Union referred to in Article 12(1); and (c) communicate conclusions and recommendations of conferences, seminars and meetings relevant to the work of the Support Office to the Executive Director and the Management Board. 5. The Consultative Forum shall meet at least once a year. Article 52 Cooperation with Frontex, FRA, other bodies of the Union and with international organisations The Support Office shall cooperate with the bodies of the Union having activities relating to its field of activity, and in particular with Frontex and FRA and with international organisations competent in matters covered by this Regulation, within the framework of working arrangements concluded with those bodies, in accordance with the TFEU and the provisions on the competence of those bodies. Cooperation shall create synergies between the bodies concerned and prevent any duplication of effort in the work carried out pursuant to their mandate. Article 53 Headquarters agreement and operating conditions The necessary arrangements concerning the accommodation to be provided for the Support Office in the host Member State and the facilities to be made available by that Member State together with the specific rules applicable in the Support Office's host Member State to the Executive Director, members of the Management Board, Support Office staff and members of their families shall be laid down in a headquarters agreement between the Support Office and the host Member State concluded once the Management Board's approval is obtained. The host Member State shall provide the best possible conditions to ensure the proper functioning of the Support Office, including multilingual, European-oriented schooling and appropriate transport connections. Article 54 Start of the Support Office's activities The Support Office shall become fully operational by 19 June 2011. The Commission shall be responsible for the establishment and initial operation of the Support Office until it has the operational capacity to implement its own budget. To that end:  until such time as the Executive Director takes up his duties following his appointment by the Management Board in accordance with Article 30, a Commission official may act as interim Director and exercise the duties assigned to the Executive Director;  Commission officials may carry out the duties assigned to the Support Office under the responsibility of its interim Director or Executive Director. The interim Director may authorise all payments covered by appropriations entered in the Support Office's budget after approval by the Management Board and may conclude contracts, including staff contracts, following the adoption of the Support Office's establishment plan. Article 55 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Strasbourg, 19 May 2010. For the European Parliament The President J. BUZEK For the Council The President D. LÃ PEZ GARRIDO (1) Position of the European Parliament of 7 May 2009 (not yet published in the Official Journal), position of the Council at first reading of 25 February 2010 (not yet published in the Official Journal). Position of the European Parliament of 18 May 2010 (not yet published in the Official Journal). (2) OJ L 349, 25.11.2004, p. 1. (3) OJ L 53, 22.2.2007, p. 1. (4) OJ L 131, 21.5.2008, p. 7. (5) OJ C 139, 14.6.2006, p. 1. (6) OJ L 248, 16.9.2002, p. 1. (7) OJ L 136, 31.5.1999, p. 1. (8) OJ L 136, 31.5.1999, p. 15. (9) OJ L 145, 31.5.2001, p. 43. (10) OJ L 8, 12.1.2001, p. 1. (11) OJ L 357, 31.12.2002, p. 72. (12) OJ L 56, 4.3.1968, p. 1. (13) OJ 17, 6.10.1958, p. 385. (14) OJ L 317, 3.12.2001, p. 1.